Citation Nr: 9922797
Decision Date: 08/12/99	Archive Date: 09/09/99

DOCKET NO. 93-02 099               DATE AUG 12, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUES

1. Entitlement to an increased rating for pulmonary tuberculosis,
currently evaluated as 30 percent disabling.

2. Entitlement to a total rating based on individual
unemployability due to service-connected disability.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

Milo H. Hawley 

INTRODUCTION

The veteran served on active duty from July 1952 to July 1954.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from a July 1992 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois,
which denied a claim for an increased rating for pulmonary
tuberculosis, and a rating decision of February 1995 which denied
entitlement to a total rating for compensation purposes based on
individual unemployability (TDIU).

The veteran submitted an undated State of Illinois "Certification
for Handicapped Plates or Handicapped Parking Card" to the RO in
October 1998. The record does not reflect RO consideration of the
additional evidence, nor waiver of RO consideration by the veteran.
It was forwarded to the Board in October 1998, pursuant to 38
C.F.R. 19.37 (1998). However, pursuant to the undated nature of the
document, and consideration of the record as a whole, the
additional evidence is not deemed pertinent to consideration of the
veteran's current disability status so as to warrant remand of the
case to the RO pursuant to 38 C.F.R. 1304(c) (1998).

FINDINGS OF FACT

1. The service-connected far-advanced pulmonary tuberculosis has
been inactive since January 29, 1959 and has not been shown to be
manifested by an FEV-1 of less than 78 percent, FEV-1/FVC of less
than 60 percent, or DLCO of less than 79 percent, nor more than
moderate airway obstruction or moderate dyspnea, with a productive
cough.

2. Service connection is established only for far-advanced
pulmonary tuberculosis, rated 30 percent disabling.

2 -

3. The veteran has completed one year of high school, and has had
occupational experience as a warehouse manager and foreman
supervisor.

4. Service-connected disability has not been shown to render the
veteran unable to engage in substantially gainful employment
consistent with his education and occupational experience.

CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for far
advanced pulmonary tuberculosis have not been met. 38 U.S.C.A.
1155, 5107 (West 1991); 38 C.F.R.  4.1, 4.2, 4.7, 4.10, Part 4,
Diagnostic Codes 6600-6604, 6721, 6731, 6825-6833, 6840-6845
(effective prior to and from October 7, 1996) (1998).

2. The criteria total rating for compensation purposes based on
individual unemployability have not been met. 38 U.S.C.A. 1155
(West 1991); 38 C.F.R. 3.321, 3.340, 3.342, 4.15, 4.16 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's claims
are well grounded within the meaning of 38 U. S.C.A. 5107(a). When
a veteran submits a well-grounded claim, VA must assist him in
developing facts pertinent to that claim. 38 U.S.C.A. 5107(a). The
veteran has been afforded multiple VA examinations and treatment
records have been obtained. The Board is satisfied that all
relevant evidence has been obtained regarding the claim, and that
no further assistance to the veteran is required to comply with 38
U.S.C.A. 5107(a).

In accordance with 38 C.F.R. 4.1, 4.2 and Schaftath v. Derwinski,
1 Vet. App. 589 (1991), the Board has reviewed the service medical
records and all other evidence of record pertaining to the history
of the veteran's service-connected

- 3 - 

disability. The Board has found nothing in the historical record
that would lead to the conclusion that the current evidence of
record is not adequate for rating purposes. The Board is of the
opinion that this case presents no evidentiary considerations,
except as noted below, that would warrant an exposition of the
remote clinical history and findings pertaining to the disability
at issue.

Disability evaluations are determined by applying the criteria set
forth in the VA Schedule for Rating Disabilities (Rating Schedule),
found in 38 C.F.R. Part 4. The Board attempts to determine the
extent to which the veteran's service-connected disability
adversely affects his ability to function under the ordinary
conditions of daily life, and the assigned rating is based, as far
as practicable, upon the average impairment of earning capacity in
civil occupations. 38 U.S.C.A. 1155; 38 C.F.R.  4.1, 4.10.
Regulations require that where there is a question as to which of
two evaluations is to be applied the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria required for that rating. Otherwise, the lower rating will
be assigned. 38 C.F.R. 4.7.

During the pendency of the veteran's appeal, the rating criteria
for evaluation of respiratory disorders was changed, effective
October 7, 1996. 61 Fed. Reg. 46, 720-31 (1996) (now codified at 38
C.F.R. 4.97). In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it
was held that when the law or regulations change after a claim has
been filed, but before the appeal process has been concluded, the
version most favorable to the appellant will apply unless Congress
provided otherwise or permitted the Secretary to do otherwise and
the Secretary did so. See DeSousa v. Gober, 10 Vet. App. 461, 465-
67 (1997). However, in Rhodan v. West, 12 Vet. App. 55 (1998), it
was held that new rating criteria could not have retroactive
application. Therefore, in this case, the Board has evaluated the
veteran's service-connected pulmonary tuberculosis under the old
criteria both prior to and from October 7, 1996, and under the new
criteria as well from October 7, 1996.

By rating decision in November 1957, service connection was
established for chronic active far advanced pulmonary tuberculosis,
rated 100 percent disabling effective from October 1957. Following
VA hospitalization evaluation from

- 4 -

October 1957 to January 1959, by rating decision in March 1959, the
far advanced pulmonary tuberculosis was deemed completely arrested
from January 29, 1959. The assigned disability evaluation was
reduced to 50 percent from January 29, 1961 to January 28, 1965,
and reduced to 30 percent from January 29, 1965. The 30 percent
evaluation has remained in effect to date.

Public Law 90-493 repealed section 356 of title 38, United States
Code which had provided graduated ratings for inactive
tuberculosis. The required section, however, still applies to the
case of any veteran who, on August 19, 1968, was receiving or
entitled to receive compensation for tuberculosis. For application
in rating cases in which the protective provisions of Pub.L. 90-493
apply, the former evaluations pertaining to pulmonary tuberculosis
are retained in 38 C.F.R. 4.97. 38 C.F.R. 4.96 (1998).

The current reopened claim for an increased rating for pulmonary
tuberculosis was received in February 1992. Pursuant to 38 C.F.R.
4.97, the general rating formula for far advanced inactive
pulmonary tuberculosis, where entitlement was established prior to
August 19, 1968, is as follows:

100 percent for two years after date of inactivity, following
active tuberculosis, which was clinically identified during active
service or subsequently; 50 percent thereafter for four years, or
in any event, to six years after date of inactivity; 30 percent
thereafter, for five years, or to eleven years after date of
inactivity; a minimum 30percent following far advanced lesions
diagnosed at any time while the disease process was active;
20percent following moderately advanced lesions, provided there is
continued disability, emphysema, dyspnea on exertion, impairment of
health, etc.; and noncompensable otherwise. 38 C.F.R. 4.97,
Diagnostic Code 6721 (1996 and 1998). The rating schedule specifies
that the graduated 50-percent and 30-percent ratings and the
permanent 30 percent and 20 percent ratings for inactive pulmonary
tuberculosis are not to be combined with ratings for other
respiratory disabilities. See Note (2) following Codes 6701- 6724.
38 C.F.R. Part 4, Code 6701-6724 (1996).

- 5 -

38 C.F.R. Part 4, Code 6731 provides ratings for chronic inactive
pulmonary tuberculosis where entitlement to service connection is
effective after August 19, 1968. Nothing in 38 C.F.R. 4.96 or 4.97
precludes the application of these provisions if they are more
advantageous to the veteran.

Effective prior to October 7, 1996, a noncompensable evaluation
would be assigned for healed lesions with minimal or no symptoms.
If the residuals were definitely symptomatic with pulmonary
fibrosis and moderate dyspnea on extended exertion, the disability
would be rated at 10 percent. A 30 percent rating would be assigned
for moderate residuals with considerable pulmonary fibrosis and
moderate dyspnea on slight exertion, confirmed by pulmonary
function tests. A 60percent rating required severe residuals with
extensive fibrosis, severe dyspnea on slight exertion with
corresponding ventilatory deficit confirmed by pulmonary function
tests with marked impairment of health. The 100percent rating
required pronounced residuals: advanced fibrosis with severe
ventilatory deficit manifested by dyspnea at rest, marked
restriction of chest expansion, with pronounced impairment of
bodily vigor. 38 C.F.R. Part 4, Code 6731 (1996).

The rating criteria were revised, effective October 7, 1996. The
Federal Register clarifies that this was not a liberalization but
a revision to ensure the use of current medical terminology and
unambiguous criteria, as well as to reflect medical advances. 61
Fed. Reg. 46720 (Sep. 5, 1996).

Effective October 7, 1996, 38 C.F.R. Part 4, Code 6731 provides
that chronic, inactive pulmonary tuberculosis will be rated
depending on the specific findings, with residuals rated as
interstitial lung disease, restrictive lung disease, or, when
obstructive lung disease is the major residual, as chronic
bronchitis.

The general rating formula for interstitial lung disease
(diagnostic codes 6825 through 6833) is as follows:

6 -

Forced Vital Capacity (FVC) less than 50 percent predicted, or;
Diffusion Capacity of the Lung for Carbon Monoxide by the Single
Breath Method (DLCO (SB)) less than 40 percent predicted, or;
maximum exercise capacity less than 15 ml/kg/min oxygen consumption
with cardiorespiratory limitation, or; cor pulmonale or pulmonary
hypertension, or; requires outpatient oxygen therapy: 100percent,-
FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55
percent predicted, or; maximum exercise capacity of 15 to 20
ml/kg/min oxygen consumption with cardiorespiratory limitation: 60
percent; FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to
65 percent predicted: 30percent; FVC of 75 to 80 percent predicted,
or; DLCO (SB) of 66 to 80 percent predicted: 10 percent; Where the
requirements for a 10 percent rating are not met: noncompensable.
38 C.F.R. Part 4, including 4.31 and Codes 6825-6833, effective
October 7, 1996. 61 Fed. Reg. 46720, 46730 (Sep. 5, 1996).

The general rating formula for restrictive lung disease (diagnostic
codes 6840 through 6845) is as follows:

FEV-1 less than 40 percent of predicted value, or; the ratio of
Forced Expiratory Volume in one second to Forced Vital Capacity
(FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the
Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB))
less than 40 percent predicted, or; maximum exercise capacity less
than 15 ml/kg/min oxygen consumption (with cardiac or respiratory
limitation), or; cor pulmonale (right heart failure), or; right
ventricular hypertrophy, or; pulmonary hypertension (shown by Echo
or cardiac catheterization), or; episode(s) of acute respiratory
failure, or; requires outpatient oxygen therapy: 100 percent; FEV-1
of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent,
or; DLCO (SB) of 40 to 55-percent predicted, or; maximum oxygen
consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit):
60 percent; FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of
56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted:
30percent; FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71
to 80 percent, or; DLCO (SB) 66 to 80 percent predicted: 10
percent; Where the requirements for a 10 percent rating are not
met: noncompensable. 38 C.F.R.

- 7 -

Part 4, including 4.31 and Codes 6840-6845, effective October 7,
1996. 61 Fed. Reg. 46720, 46731 (Sep. 5, 1996).

Chronic bronchitis will be rated as follows:

FEV-1 less than 40 percent of predicted value, or; the ratio of
Forced Expiratory Volume in one second to Forced Vital Capacity
(FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the
Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB))
less than 40 percent predicted, or; maximum exercise capacity less
than 15 ml/kg/min oxygen consumption (with cardiac or respiratory
limitation), or; cor pulmonale (right heart failure), or; right
ventricular hypertrophy, or; pulmonary hypertension (shown by Echo
or cardiac catheterization), or; episode(s) of acute respiratory
failure, or; requires outpatient oxygen therapy: 100 percent; FEV-
1 of 40 to 5 5-percent predicted, or; FEV-1/FVC of 40 to 5 5
percent, or; DLCO (SB) of 40 to 55-percent predicted, or; maximum
oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory
limit): 60percent; FEV-1 of 56 to 70 percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent
predicted: 30 percent; FEV- I of 71 to 8 0 percent predicted, or;
FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66 to 80 percent
predicted; 10 percent; Where the requirements for a 10 percent
rating are not met: noncompensable. 38 C.F.R. Part 4, including
4.31 and Code 6600, effective October 7, 1996. 61 Fed. Reg. 46720
46728, 46729 (Sep. 5, 1996).

The report of a December 1994 VA pulmonary examination reflects
that the veteran reported dyspnea on exertion for about one block
that had been stable for the prior 4 to 5 years. He denied
paroxysmal nocturnal dyspnea or orthopnea. He reported an
occasional cough, productive of white sputum. He denied significant
sputum production, purulence, or hemoptysis. Chest X-rays showed no
evidence of active tuberculosis or other disease. There were
bilateral well healed surgical scars corresponding to the site of
prior bilateral upper lobectomy. It was observed that pulmonary
function testing (PFT) had been accomplished in 1993, and had
revealed "an FEV1 of 2.59 liters, 78% of predicted, FVC 4.35
liters, 91% of predicted, FEV1/FVC 60%, DLCO 21-96, 79% of
predicted." The assessment included old

8 - 

tuberculosis with no evidence of reactivation, and mild to moderate
chronic obstructive pulmonary disease under therapy with
bronchodilators. The examiner commented that the symptoms appeared
to be out of proportion to the severity of the pulmonary impairment
and further consideration must be given to other causes of exercise
limitation including cardiac dysfunction, ischemia or
deconditioning.

A VA PFT in July 1995 revealed a pre-drug FEV1 of 2.41 liters, 78%
of predicted, FVC of 4.02 liters, 9 1 % of predicted, and FEV1 /FVC
of 60, 80% of predicted.

Testing of pulmonary functioning after optimum therapy are the
figures used as the standard basis of comparison of pulmonary
function. 61 Fed.Reg. 46723 (Sep. 5, 1996).

The report of a February 1998 VA pulmonary examination reflects
that the veteran reported dyspnea on exertion for about one block
or less and a chronic cough. Chest X-rays showed no evidence of
active tuberculosis. PFT revealed an FEV1 of 2.2 liters which was
78% of predicted, FVC was 3.52 liters which was 86% of predicted,
FEV1/FVC ratio was 62%. Lung volumes demonstrated a normal total
lung capacity at 101% of predicted. The diagnoses included
pulmonary tuberculosis with no evidence of active disease since
treatment, and mild chronic obstructive ventilatory defect. The
examiner commented that the veteran's complaint of dyspnea was out
of proportion to the abnormalities seen on PFT, and that the level
of impairment on PFT was minimal. A cardiopulmonary exercise test
was accomplished. Exercise was accomplished to a level well below
expected ventilatory capabilities suggesting the symptoms were not
due to pulmonary impairment. The examiner indicated that the
veteran's mild chronic obstructive ventilatory defect would not
impact on his ability to perform gainful employment.

VA treatment records have also been reviewed. These reflect that
the veteran's pulmonary tuberculosis is inactive and they have
consistently characterized his chronic obstructive disease as mild.

- 9 -

Increased Rating

The rating criteria have been set forth above. It has been greater
than eleven years since the veteran's pulmonary tuberculosis has
been active. Therefore, a higher evaluation under Diagnostic Code
6721, prior to and from October 7, 1996, is not warranted.
Considering the applicable criteria of Diagnostic Code 673 1, in
effect prior to October 7, 1996, there is no competent medical
evidence indicating that the veteran has more than moderate
residuals with considerable pulmonary fibrosis and moderate dyspnea
on slight exertion, confirmed by pulmonary function tests. The
competent medical evidence has consistently indicated that his
pulmonary disability is mild and has consistently indicated that
his dyspnea symptoms are not totally due to pulmonary defect.
Therefore, a preponderance of the evidence is against an evaluation
greater that 30 percent under the criteria in effect prior to
October 7, 1996, because severe residuals with extensive fibrosis,
severe dyspnea on slight exertion with corresponding ventilatory
deficit confirmed by PFT with marked impairment of health is not
shown or more nearly approximated. 38 U.S.C.A. 5107; 38 C.F.R. 4.7.

A review of the evidence reflecting the veteran's poorest
performance on any PFT, with consideration of the criteria in
effect October 7, 1996, reflects that the veteran's DLCO is 79% of
predicted, FEV1/FVC is 60% of predicted, FVC is 86% of predicted,
and FEV1 is 78% of predicted. Therefore, under any applicable
rating criteria he does not have sufficient pulmonary function
impairment to warrant an evaluation greater than the 30 percent
assigned. Since all of the PFT shows that the veteran does not meet
the criteria for the higher evaluation, a preponderance of the
evidence is against an evaluation greater that the 30 percent under
the criteria in effect from October 7, 1996.

The evidence also reflects that the scars are well healed and there
is no lay evidence or competent medical evidence that indicates
that the scars are superficial, poorly nourished, have repeated
ulceration, are tender and painful on objective demonstration, or
affect the function of any part. Therefore, a separate evaluation

- 10- 

under 38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7905 (1998),
is not warranted. See Esteban v. Brown, 6 Vet. App. 259 (1994).

TDIU

Total disability ratings for compensation may be assigned, where
the schedular rating is less than total, when the veteran is unable
to secure or follow a substantially gainful occupation as a result
of service-connected disabilities. If there is only one such
disability, such disability shall be ratable as 60 percent or more
and if there are two or more disabilities, there shall be at least
one disability ratable as 40 percent or more and sufficient
additional disability to bring the combined rating to 70 percent or
more. 38 C.F.R. 4.16(a).

The veteran's only service-connected disability is pulmonary
tuberculosis, rated as 30 percent disabling. Therefore, he does not
meet the schedular criteria for a total rating.

The veteran has reported that he has been unemployed since 1988 and
the Board will consider entitlement to a total rating for
compensation purposes based on individual unemployability on an
extraschedular basis. In this regard, legal authority provides that
total disability ratings for compensation may be assigned where the
schedular rating for the service-connected disabilities is less
than I 00 percent, and when it is found that the service-connected
disabilities are sufficient to produce unemployability without
regard to advancing age. This includes consideration of such
factors as the extent of the service-connected disabilities, and
employment and educational background. 38 C.F.R. 3.321(b)(1),
3.340, 3.341, 4.16(b), 4.19.

The veteran has reported one year of high school education and
occupational experience as a warehouse manager and foreman
supervisor. He has indicated that he has not worked since 1988. He
has submitted a Social Security Administration (SSA) decision
reflecting that he has been found to be disabled.

- 11 - 

The SSA notes the veteran's history of pulmonary tuberculosis and
that his current PFT reflects mild chronic obstructive pulmonary
disease. It notes that the veteran also has atypical chest pain and
refers to the veteran's treating physician who indicated that the
veteran could only perform sedentary work. A review of the
referenced physician's report reflects that it is a VA clinic
record that the Board considered above. The report reflects that
the veteran's walking is interfered with due to his restrictive
lung disease and angina. His standing, sitting, bending, and
stooping are interfered with by arthritis of multiple joints. It
notes that he has atypical chest pain and high blood pressure. The
report offers that the veteran experiences dysfunction secondary to
severe shortness of breath and fatigue.

A review of the record upon which the SSA based its decision to
find the veteran disabled reflects that the SSA did not limit its
determination to just the veteran's pulmonary disability, but
rather considered all of the disabilities reported by the veteran's
treating physician. The treating physician does not indicate that
the veteran is unemployable due solely to his pulmonary disorder,
but refers to cardiovascular and skeletal disorders as well.
Neither does the treating physician indicate that the veteran's
shortness of breath is due solely to his pulmonary disorder. With
consideration that medical evidence, which addresses the question,
concludes that the veteran's shortness of breath is not due solely
to his service connected pulmonary disorder, a preponderance of the
evidence supports a finding that the veteran's shortness of breath
is not due solely to his pulmonary disorder which has been
characterized as mild. While the veteran has stated his belief that
his service-connected pulmonary disorder causes him to be
unemployable, he is not qualified, as a lay person, to associate
symptoms with a specific medical disability, because he does not
have the requisite medical expertise. See Espiritu v. Derwinski, 2
Vet. App. 492 (1992). Further, since competent medical evidence
finds that the mild chronic obstructive ventilatory defect would
not impact on the veteran's ability to perform gainful employment
and there is no competent medical evidence that attributes the
veteran's unemployability solely to his service connected pulmonary
disorder, a preponderance of the evidence is against a finding that
the veteran is unemployable due to service-connected disability.

- 12 -

ORDER

An increased rating for pulmonary tuberculosis is denied.

A total rating for compensation purposes based on individual
unemployability due to service-connected disability is denied.

U.R. POWELL 
Member, Board of Veterans' Appeals

- 13 -

 022193727      990716    712288

DOCKET NO. 96-48 223               DATE JUL 16, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for bilateral hearing
impairment.

2. Entitlement to service connection for hypertension and
gastrointestinal disorder secondary to the service-connected
bronchitis and rhinitis with pharyngitis.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD

S. L. Smith, Counsel

INTRODUCTION

The appellant served on active duty from November 1949 to November
1963.

This matter came before the Board of Veterans' Appeals (the Board)
on appeal from a June 1996 rating decision of the Regional Office
(RO) of the Department of Veterans Affairs (VA), that denied the
veteran's claim for service-connection for a impaired hearing
disability as well as a claim for service connection for
hypertension and a gastrointestinal disorder secondary to his
service-connected disabilities.

The Board has determined that the case must be remanded for further
development of the issue of entitlement to service connection for
bilateral hearing impairment. Therefore, the Board will only
address the remaining issue in the body of this decision and
reserve further comment on the hearing impairment issue for the
remand appended to the end of this decision.

FINDINGS OF FACT

1. The service medical records are silent for treatment or
diagnosis referable to hypertension or a gastrointestinal disorder.

2. The earliest medical evidence of hypertension is a diagnosis of
the disorder in private medical records dated in 1995; the earliest
medical evidence of a gastrointestinal disorder is a reported
history of peptic ulcer disease in a hospital report dated in 1976.

3. There is no objective medical evidence of record which links the
appellant's hypertension or any gastrointestinal disorder to
service or to any service-connected disability.

2 -

CONCLUSION OF LAW

The claim for entitlement to service connection for hypertension
and gastrointestinal disorder secondary to the service-connected
bronchitis and rhinitis with pharyngitis is not well grounded. 38
U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. 1110, 1131, compensation will be provided if it
is shown that the veteran suffers from a disease or injury incurred
in or aggravated by service. In addition, service connection may be
granted for any disease diagnosed after discharge, when all of the
evidence including that pertinent to service, establishes that the
disease was incurred in service. 38 C.F.R. 3.303(d) (1998). Service
connection may also be granted for disability which is proximately
due to or the result of a service-connected disease or injury. 38
C.F.R. 3.310. Moreover, there must be medical evidence that links
a current disability with events in service or with a service-
connected disability. Montgomery v. Brown, 4 Vet.App. 343 (1993).

Before service connection may be decided, however, the initial
question for resolution is whether the veteran has submitted a
well-grounded claim in accordance with 38 U.S.C.A. 5107 (West
1991), and Murphy v. Derwinski, 1 Vet.App. 78 (1990). "[I]n order
for a claim to be well grounded, there must be competent evidence
of a current disability (a medical diagnosis); of incurrence or
aggravation of a disease or injury in service (lay or medical
evidence); and of a nexus between the in-service disease or injury
and the current disability (medical evidence)." Caluza v. Brown, 7
Vet.App. 498, 506 (1995)(citations omitted). The Board finds that
this requirement has not been satisfied for the veteran's claim for
entitlement to secondary service connection for hypertension and a
gastrointestinal disorder.

Review of the service medical records revealed no evidence of
either hypertension or a gastrointestinal disorder. The veteran's
discharge medical examination report

3 -

dated October 1963, noted normal heart, vascular and
gastrointestinal systems with recorded blood pressure of 112/70.

Following discharge from service, the veteran filed a claim for
service connection for chronic bronchitis and nasal disability. By
rating decision of August 1964, the RO awarded service connection
for chronic bronchitis (10%) and chronic rhinitis (0%).

Hospital records from a county hospital dated December 1970 to
January 1971, reflected diagnosis and treatment for sinusitis and
bronchitis. A deposition dated November 1975, letter dated March
1975, and copies of treatment records from Glen Richards, M.D,
dated 1973 to 1975, show treatment for chronic bronchitis. A VA
hospitalization report dated September 1975 reflected voluntary
admission for history of chronic bronchitis; it was also noted that
veteran had history of peptic ulcer disease which responded to
therapy in past. During his stay, the veteran was also provided a
psychiatric consult and given a temporary diagnosis of chronic
anxiety reaction. A hospital record from Our Lady of Mercy Hospital
dated March 1976, showed treatment for chronic bronchitis. He was
also noted to have chronic anxiety and to be under stress due to a
constant "battle" with the VA.

In August 1976, the Board denied entitlement to service connection
for a psychiatric disorder as secondary to the veteran's service-
connected bronchitis. The August 1976 decision is final and the
veteran to date has not attempted to reopen the claim for service
connection for a psychiatric disorder.

Statement from W. M. Stephen, M.D., dated May 1988, indicated
treatment since August 1977 for bronchitis. He had also referred
the veteran to a pulmonary specialist, Dr. R. C. Dale. Letters from
Dr. Dale, dated August 1980 and January 1981, revealed diagnosis
and treatment for chronic bronchitis. It was noted that review of
old medical histories showed a note of prior peptic ulcer disease.
It was further noted in August 1980, that the veteran believed his
anxiety increased his breathing problems and the physician believed
this was probably true. Elevated

4 -

blood pressure readings were also noted in 1980. There was no
further reference to either hypertension or a gastrointestinal
disorder.

VA examination reports, dated February 1983, January 1986, January
and September 1988, revealed no evidence of either hypertension or
a gastrointestinal disorder. VA examination report dated September
1991 for evaluation of bronchitis, did reflect elevated blood
pressure readings; however, there was no clinical or medical
opinion as to any relationship with the veteran's service-
connected bronchitis and/or rhinitis.

Private medical records from G. Richards, M.D., dated from August
1995 to April 1996, reflect diagnosis and treatment for numerous
disorders to include: (1) peptic disease; (2) esophageal stricture;
(3) essential hypertension; (4) obesity; (5) history of chronic
bronchitis; (6) sleep disturbance; and (7) manic personality.
Review of these records revealed no reference of any relationship
between the veteran's diagnosed hypertension and gastrointestinal
disorders and his service-connected chronic bronchitis and/or
rhinitis.

A medical statement from W. M. Stephan, M.D., dated March 1996,
indicated that the veteran had been treated for bronchiectasis with
recurring acute bronchitis since 1980. He had also been treated for
irritable bowel syndrome with symptomatic hemorrhoids. Recently, he
had received medications for active symptoms of reflux esophagitis
and symptomatic hemorrhoids. There was no reference to any
relationship between these gastrointestinal disorders and the
veteran's service- connected chronic bronchitis and/or rhinitis.

VA examination reports dated March 1996, evaluated the veteran's
service-connected bronchitis and rhinitis. Review of these reports
revealed no clinical evidence or medical opinion of any
relationship between the veteran's service- connected disabilities
and his hypertension and/or gastrointestinal disorder(s).

By written statements dated March 1996 and September 1996, the
veteran alleged that his recently diagnosed hypertension and
gastrointestinal disorders were "all 

inter related to my other service connected disabilities." He also
expressed his belief that the stress from his service-connected
disabilities had contributed to the development of the claimed
hypertension and gastrointestinal disorders. He @er indicated that
both Dr. Stephan and Dr. Richards, his current treating physicians,
had indicated that this was so.

By rating decision of June 1996, the RO denied the veteran's claim
for service connection for hypertension and gastrointestinal
disorder secondary to the service- connected bronchitis and
rhinitis with pharyngitis.

ANALYSIS

As the appellant has not presented medical or competent evidence
which would justify a belief by a fair and impartial individual
that it is plausible that his current hypertension and/or
gastrointestinal. disorder(s) began in service or that there is a
link between these disorders and his period of service, or a link
between these disorders and his service-connected disabilities,
this claim must be deemed not well grounded and therefore denied.
As noted above, the service medical records are silent as to either
hypertension or a gastrointestinal disorder. Also, there is no
medical evidence that links his post-service diagnosis of
hypertension and gastro- intestinal(s) disorders either to his
prior period of service or his service-connected chronic bronchitis
or rhinitis.

As a layman the appellant is not competent to offer opinions on
medical causation and, moreover, the Board may not accept
unsupported lay speculation with regard to medical issues. See
Espiritu v. Derwinski, 2 Vet.App. 482 (1992). Furthermore, lay
assertions of medical causation cannot constitute evidence to
render a claim well grounded. Grottveit v. Brown, 5 Vet. App. 91,
93 (1993).

The Board views its discussion above sufficient to inform the
appellant of the elements necessary to complete his application for
service connection for hypertension and a gastrointestinal
disorder. Robinette v. Brown, 8 Vet.App. 69 (1995). Whereas the
Board has determined that the appellant's claim for service

 - 6 -

connection is not well grounded, VA has no further duty to assist
the appellant in developing facts in support of this claim.
Schroeder v. West, No. 97-131 (U.S. Vet. App. Feb. 8, 1999);
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992). Although where
a claim is not well grounded VA does not have a statutory duty to
assist a claimant in developing facts pertinent to the claim, VA
may be obligated under 3 8 U.S.C.A. 5103 (a) to advise a claimant
of evidence needed to complete his application. This obligation
depends on the particular facts of the case and the extent to which
the Secretary has advised the claimant of the evidence necessary to
be submitted with a VA benefits claim. Robinette v. Brown, 8
Vet.App. 69 (1995). Here, the appellant had not made VA aware of
specific, additional evidence that is not of record which could
serve to well ground his claim. The RO fulfilled its obligation
under section 5 103 (a) in a September 1996 statement of the case
(SOC) and June 1998 supplemental statement of the case (SSOC) which
informed the appellant that the reason his claim for hypertension
and a gastrointestinal disorder had been denied was that there was
no medical evidence of a link between these disorders and his prior
service or his service-connected disabilities.

As the appellant has not submitted the necessary medical opinion or
other evidence in support of his claim, it must be considered not
well grounded. 38 U.S.C.A. 1310, 5107 (West 1991); 38 C.F.R- 3.312,
20.101 (1998). Since this claim is not well grounded, it must,
accordingly, be denied. Grottveit v. Brown, 5 Vet.App. 91 (1993);
Boeck v. Brown, 6 Vet.App. 14 (1993).

ORDER

Service connection for hypertension and a gastrointestinal disorder
is denied.

REMAND

With regard to the claim for bilateral hearing impairment, it is
noted that the veteran contends that his current hearing loss, as
evidenced by a private audiological

 7 -

evaluation dated September 1995, is attributable to acoustic trauma
experienced during his prior service. In support of this
contention, the veteran has submitted medical records from Glen
Richards, M.D., dated April 1996, that noted a diagnosis of hearing
loss secondary to working on jets. It is noted that the veteran has
not been afforded a VA examination; nor has the RO obtained the
actual medical records from an audiological evaluation conducted in
the office of Dr. Jules Musinger in July 1996.

It is the Board's opinion that further development of the case is
necessary in order to give the veteran every consideration with
respect to the present appeal. Thus, this case is REMANDED to the
RO for the following actions:

1. The RO, with any necessary authorization from the veteran,
should attempt to obtain and associate with the claims folder,
copies of the veteran's medical records, to include audiological
evaluation results, from Dr. Jules Musinger, Suite 115, 1561 Long
Pond Road, Rochester, NY 14626. If no records can be obtained, the
veteran and his representative should be informed of the negative
results. 38 C.F.R. 3.159 (1998).

2. The veteran should be afforded a VA audiologic examination to
determine the nature and severity of his bilateral hearing
impairment, if any. The chief audiologist should provide a medical
opinion as to the etiology of any hearing impairment. If the
etiology cannot be medically determined, it should be so stated.
The claimsfolder must be made available for review by the medical
examiner prior to the examination to facilitate study of this case.

3. Following completion of the foregoing, the RO must review the
claims folder and ensure that all of the

 8 -

foregoing development actions have been conducted and completed in
full. If any development is incomplete, appropriate collective
action is to be implemented. Specific attention is' directed to the
examination report. If the examination report does not include
fully detailed descriptions of pathology or adequate responses to
the specific opinions requested, the report must be returned for
corrective action. 38 C.F.R. 4.2 (1998) ("if the [examination]
report does not contain sufficient detail, it is incumbent upon the
rating board to return the report as inadequate for evaluation
purposes."). Green v. Derwinski, 1 Vet.App. 121, 124 (1991);
Abernathy v. Principi, 3 Vet.App. 461, 464 (1992); and Ardison v.
Brown, 6 Vet.App. 405, 407 (1994).

4. After the development requested above has been completed, the RO
should readjudicate the veteran's claim. If the issue remains
denied, a supplemental statement of the case should be provided to
the veteran and his representative. They should be afforded a
reasonable period of time within which to respond thereto.

Thereafter the case should be returned to the Board, in order. The
appellant need take no action until otherwise notified, but he may
furnish additional evidence and argument while the case is in
remand status. Booth v. Brown, 8 Vet. App. 109, 112 (1995); Quarles
v. Derwinski, 3 Vet. App. 129, 141 (1992). The purposes of this
remand are to procure clarifying data and to comply with the
governing adjudicative procedures. The Board intimates no opinion,
either legal or factual, as to the ultimate disposition of this
case.

9 -

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

C.P. RUSSELL
Member, Board of Veterans' Appeals

10 -

